DETAILED ACTION
This office action is in response to the communication(s) filed 11/04/2019. Currently, claims 10-23 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 21 objected to because of the following informalities: 
Claim 21 recites “electrically between the second electrical connector and each of the first semiconductor material and the active material.” The scope of the claim is unclear. For the purpose of examination claim 21 reads as “electrically separating between the second electrical connector and each of the first semiconductor material and the active material.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14, 17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, the limitation “a top side facing the first side” is unclear to the examiner because of the insufficient antecedent basis. Claim 1 claims a transduction structure including a back side and a front side. Therefore Examiner requests applicant to clarify whether “the first side” in claim 14 is referring to the front side or back side. For purpose of 
Regarding claim 17, the limitation “the portion of the semiconductor material is within the second semiconductor material.” is not clear to the examiner because of the insufficient antecedent basis. The claim 17 depends on the claim 15 and claim 15 claims “a first semiconductor material”, “a second semiconductor material”, “an active material”, “a base material”, and “a reflective material”. Therefore, examiner requests applicant to clarify “the semiconductor material” in claim 17 is referring to which of the above mentioned material. For the purpose of the examination, claim 17 reads as “the portion of the base material is within the second semiconductor material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-17 and 20-23 are rejected under pre-AIA  35 U.S.C. 102b as being as being anticipated by Karl Engl (US PG PUB no: 2011/0049555) hereinafter “Engl” and Ryochi Mukai (US patent no: 5,288,664) hereafter “Mukai”as an evidence.
Regarding claim 510: 
Engl teaches (fig-1) A light emitting diode (LED), comprising: a transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075) including a back side (rear side main area 202, fig-1, ¶0077), a front side (front side 110, fig-1, ¶0075) opposite the back side(rear side main area 202, fig-1, ¶0077), a first semiconductor material (the p-conducting layer 22, fig-1, 
a second electrical connector  (a first electrical connection layer 5, fig-1, ¶00781) having– 
a base material (an adhesion promoting layer 51, fig-1, ¶0093) electrically coupled to the second semiconductor material (the n-conducting layer 21, fig-1, ¶0075), 
a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075)  to a depth in the second semiconductor material(the n-conducting layer 21, fig-1, ¶0075), and 
a reflective material (a reflector layer 52, fig-1, ¶0094) over the base material (an adhesion promoting layer 51, fig-1, ¶0093).
Regarding claim 511: 
Engl teaches the reflective material (a reflector layer 52, fig-1, ¶0094 comprises Aluminum in this the present case, ¶0096) has a higher reflectivity than the base material (an adhesion promoting layer 51, fig-1, ¶0093, the metals Ti, Pt, and/or NiAu are suitable for the adhesion promoting layers). As evident from Mukai the aluminum has a high reflectivity (about 95%) to a laser beam, and thus a very high energy is needed to melt the aluminum film. When the titanium having a reflectivity of 38% is used for the coating on the aluminum film, the 
Regarding claim 512: 
Engl teaches the reflective material (a reflector layer 52, fig-1, ¶0094) covers at least a portion of the base material (an adhesion promoting layer 51, fig-1, ¶0093) within the second semiconductor material (the n-conducting layer 21, fig-1, ¶0075).
Regarding claim 513: 
Engl teaches the base material (an adhesion promoting layer 51, fig-1, ¶0093) is at least one of a Ti-Al alloy and Al, (electrical connection layer comprises for example, at least one of the following materials: Au, Ag, Al, Cr, Cu, Ti, Pt, Ru, NiAu. ¶0040) and the reflective material (a reflector layer 52, fig-1, ¶0094) is at least one of Al, Ag or an Ag alloy (the reflector layers 52, 72 comprises aluminum, ¶0096).
Regarding claim 514: 
Engl teaches the base material (an adhesion promoting layer 51, fig-1, ¶0093) comprises: 
a top side (top side of 51, fig-1) facing the front side (front side 110, fig-1, ¶0075) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075), and  -2- 146194948.1Application No. 16/673,092Attorney Docket No. 010829-9062.USO3 Client Reference No. 2011-0171.03/US 
a lateral (lateral sides of 51, fig-1) side facing the insulation material (an electrical isolation layer 4, fig-1, ¶0080), wherein the reflective material (a reflector layer 52, fig-1, ¶0094) covers at least the top side (top side of 51, fig-1) and a portion of the lateral side (lateral sides of 51, fig-1) of the base material (an adhesion promoting layer 51, fig-1, ¶0093).
Regarding claim 515: 
Engl teaches (fig-1) A light emitting diode (LED) device, comprising: 
a support substrate (a carrier plate 9, fig-1, ¶0087); 

a back side (rear side main area 202, fig-1, ¶0077) facing the support substrate (a carrier plate 9, fig-1, ¶0087), a front side (front side 110, fig-1, ¶0075) opposite the back side (rear side main area 202, fig-1, ¶0077), a first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) having a first surface at the back side (rear side main area 202, fig-1, ¶0077), a second semiconductor material (the n-conducting layer 21, fig-1, ¶0075) having a second surface at the front side (front side 110, fig-1, ¶0075), and an active material (an active layer 23, fig-1, ¶0075) between the first and second semiconductor materials (the p-conducting layer 22 and the n-conducting layer 21); 
a second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) comprising a buried contact (51/52, fig-1, ¶0093) having – 
a base material (an adhesion promoting layer 51, fig-1, ¶0093)  extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) to a depth in the second semiconductor material (the n-conducting layer 21, fig-1, ¶0075), and 
a reflective material (a reflector layer 52, fig-1, ¶0094) covering at least a portion of the semiconductor material (the n-conducting layer 21, fig-1, ¶0075).  
Regarding claim 516: 
Engl teaches the reflective material (a reflector layer 52, fig-1, ¶0094 comprises Aluminum in this the present case, ¶0096) has a higher reflectivity than the base material (an adhesion promoting layer 51, fig-1, ¶0093, the metals Ti, Pt, and/or NiAu are suitable for the adhesion promoting layers). As evident from Mukai the aluminum has a high reflectivity (about 95%) to a laser beam, and thus a very high energy is needed to melt the aluminum film. When 
Regarding claim 517: 
Engl teaches the portion of the base material (an adhesion promoting layer 51, fig-1, ¶0093) is within the second semiconductor material (the n-conducting layer 21, fig-1, ¶0075).  
Regarding claim 520: 
Engl teaches A method of manufacturing light emitting diode (LED) dies (method of producing an optoelectronic semiconductor chip ¶0054), comprising: 
forming a transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075) having a back side (rear side main area 202, fig-1, ¶0077), a front side (front side 110, fig-1, ¶0075) opposite the back side(rear side main area 202, fig-1, ¶0077), a first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) having a first surface at the back side (rear side main area 202, fig-1, ¶0077), a second semiconductor material (the n-conducting layer 21, fig-1, ¶0075) having a second surface at the front side(front side 110, fig-1, ¶0075), and an active material (an active layer 23, fig-1, ¶0075) between the first and second semiconductor materials (the p-conducting layer 22 and the n-conducting layer 21); 
forming a second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) electrically coupled to the second semiconductor material (the n-conducting layer 21, fig-1, ¶0075) by – 
electrically coupling a base material (an adhesion promoting layer 51, fig-1, ¶0093) of the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) to the second semiconductor material (the n-conducting layer 21, fig-1, ¶0075) by, and 

disposing an insulation material (an electrical isolation layer 4, fig-1, ¶0080) electrically separating the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) and at least one of the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075).  
Regarding claim 521: 
Engl teaches disposing an insulation material (an electrical isolation layer 4, fig-1, ¶0080)  is electrically separating between the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) and each of the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075).
Regarding claim 522: 
Engl teaches forming the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) comprises constructing a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075) to a depth in the second semiconductor material (the n-conducting layer 21, fig-1, ¶0075).  
Regarding claim 523: 
Engl teaches the base material (an adhesion promoting layer 51, fig-1, ¶0093) is at least one of a Ti-Al alloy and Al, (electrical connection layer comprises for example, at least one of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karl Engl (US PG PUB no: 2011/0049555) hereinafter “Engl” in view of Hao-Wei Ku (US PG PUB No: 2012/0097986), hereinafter “Ku”.
Regarding claim 518: 

In the same field of endeavor, Ku teaches the LED die (LED dies 133, fig-1A/B) further comprising a converter material (the phosphor coating 137, fig-1A/B) disposed at least partially around the active semiconductor material (¶0027).  
It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify Engl et al. and incorporate the teaching of Ku to dispose a a converter material (the phosphor coating 137, fig-1A/B) at least partially around the active semiconductor material (¶0027) of the LED dies (133, fig-1A/B) in order to converts a portion of the light emitted to a light of a different wavelength (¶0031).
Regarding claim 519: 
Engl is silent regarding the LED die further comprising a lens forming a cavity for housing at least the LED die.
In the same field of endeavor, Ku teaches the LED die (LED dies 133, fig-1A/B) further comprising a lens (a lens 139, fig-1A/B) forming a cavity for housing at least the LED die (LED dies 133, fig-1A/B).
It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify Engl et al. and incorporate the teaching of Ku to dispose a lens (a lens 139, fig-1A/B) forming a cavity for housing at least the LED die (LED dies 133, fig-1A/B) in order to transmit the radiation or other energy applied to the lens mold (¶0034).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claim 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. [ US Patent no: 9,911,903 ]. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application
US patent no: 9911903
10. (New) A light emitting diode (LED), comprising: a transduction structure including a back side, a front side opposite the back side, a first semiconductor material having a surface at the back side, a second semiconductor material having a surface at the front side, and an active material between the first and second semiconductor materials; and a second electrical connector having - a base material electrically coupled to the second semiconductor material, a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material, and a reflective material over the base material.  
1. A light emitting diode (LED), comprising: a transduction structure including a back side, a front side opposite the back side, a first semiconductor material having a surface at the back side, a second semiconductor material having a surface at the front side, and an active material between the first and second semiconductor materials; a first electrical connector electrically coupled to the first semiconductor material; and a second electrical connector having— a base material electrically coupled to the second semiconductor material, a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material, a reflective material over the base material, wherein the reflective material has a higher reflectivity than the base material, and wherein the reflective material covers at least a portion of the base material within the second semiconductor material, and an insulation material electrically isolating the second electrical connector from the first semiconductor material and the active material.
11. (New) The LED of claim 10 wherein the reflective material has a higher reflectivity than the base material.  
claim 1, wherein the reflective material has a higher reflectivity than the base material,
12. (New) The LED of claim 10 wherein the reflective material covers at least a portion of the base material within the second semiconductor material.  
claim 1,  wherein the reflective material covers at least a portion of the base material within the second semiconductor material

2. The LED of claim 1 wherein the base material is at least one of a Ti-Al alloy and Al, and the reflective material is at least one of Al, Ag or an Ag alloy.
14. (New) The LED of claim 10 wherein the base material comprises: a top side facing the first side of the transduction structure, and   a lateral side facing the insulation material, wherein the reflective material covers at least the top side and a portion of the lateral side of the base material.  
3. The LED of claim 1 wherein the base material comprises: a top side facing the first side of the transduction structure, and a lateral side facing the insulation material, wherein the reflective material covers at least the top side and a portion of the lateral side of the base material.
15. (New) A light emitting diode (LED) device, comprising: a support substrate; an LED die on the support substrate, the LED die including - a back side facing the support substrate, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; a second electrical connector comprising a buried contact having - a base material extending through the first semiconductor material and the active material to a depth in the second semiconductor material, and a reflective material covering at least a portion of the semiconductor material.  
4. A light emitting diode (LED) device, comprising: a support substrate; an LED die on the support substrate, the LED die including— a back side facing the support substrate, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; a first electrical connector electrically coupled to the first semiconductor material; a second electrical connector comprising a buried contact having— a base material extending through the first semiconductor material and the active material to a depth in the second semiconductor material, and a reflective material covering at least a portion of the base material within the second semiconductor material, wherein the reflective material has a higher reflectivity than the base material; an insulation material electrically isolating the second electrical connector from the first semiconductor material and the active material; a converter material disposed at least partially around the active semiconductor material; and a lens forming a cavity for housing at least the LED die.
16. (New) The LED device of claim 15 wherein the reflective material has a higher reflectivity than the base material.  
claim 4, wherein the reflective material has a higher reflectivity than the base material
17. (New) The LED device of claim 15 wherein the portion of the base material is within the second semiconductor material.  
claim 4,  a reflective material covering at least a portion of the base material within the second semiconductor material, 

 claim 4, a converter material disposed at least partially around the active semiconductor material
19. (New) The LED device of claim 15, the LED die further comprising a lens forming a cavity for housing at least the LED die.  
 Claim 4, a lens forming a cavity for housing at least the LED die.
20. (New) A method of manufacturing light emitting diode (LED) dies, comprising: forming a transduction structure having a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; forming a second electrical connector electrically coupled to the second semiconductor material by - electrically coupling a base material of the second electrical connector to the second semiconductor material, and depositing a reflective material over the base material, wherein the reflective material has a higher reflectivity than the base material; and disposing an insulation material electrically separating the second electrical connector and at least one of the first semiconductor material and the active material.  
5. A method of manufacturing light emitting diode (LED) dies, comprising: forming a transduction structure having a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; forming a first electrical connector electrically coupled to the first semiconductor material; forming a second electrical connector electrically coupled to the second semiconductor material by— electrically coupling a base material of the second electrical connector to the second semiconductor material, and depositing a reflective material over the base material, wherein the reflective material has a higher reflectivity than the base material; and disposing an insulation material electrically between the second electrical connector and each of the first semiconductor material and the active material.
21. (New) The method of claim 20 wherein disposing an insulation material is electrically between the second electrical connector and each of the first semiconductor material and the active material.  
Claim 5, disposing an insulation material electrically between the second electrical connector and each of the first semiconductor material and the active material.
22. (New) The method of claim 20 wherein forming the second electrical connector comprises constructing a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material.  
6. The method of claim 5 wherein forming the second electrical connector comprises constructing a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material.
23. (New) The method of claim 22 wherein the base material is at least one of a Ti- Al 



Claim 10-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. [US Patent No: 9,450,152] in view of Karl Engl (US PG PUB no: 2011/0049555) hereinafter “Engl”.
Instant application
US patent no : 9450152
10. (New) A light emitting diode (LED), comprising: a transduction structure including a back side, a front side opposite the back side, a first semiconductor material having a surface at the back side, a second semiconductor material having a surface at the front side, and an active material between the first and second semiconductor materials; and a second electrical connector having - a base material electrically coupled to the second semiconductor material, a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material, and a reflective material over the base material.  
1. A light emitting diode (LED), comprising: a transduction structure including a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; a first electrical connector electrically coupled to the first semiconductor material; and a second electrical connector having— a base material electrically coupled to the second surface of the second semiconductor material, the base material having a first outer surface facing the transduction structure, a flat second outer surface opposite the first outer surface, and a third and a fourth outer surfaces extending between the first and second outer surfaces, and a reflective material over the base material, wherein the reflective material has a higher reflectivity than the base material, wherein the second surface of the second semiconductor material is only partially covered by the reflective material, and wherein the reflective material surrounds the entire second outer surface, the third outer surface, and the fourth outer surface of the base material.
However, US patent no: 9450152 is silent regarding a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material.

It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify US patent no:9450152 and incorporate the teaching of Engl to from a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075)  to a depth in the second semiconductor material(the n-conducting layer 21, fig-1, ¶0075) in order to electrically connect the n-conducting layer 21 by means of the metallic first electrical connection layer 5 (¶0081).

Claim1,  wherein the reflective material has a higher reflectivity than the base material,
12. (New) The LED of claim 10 wherein the reflective material covers at least a portion of the base material within the second semiconductor material.  
Claim 1, wherein the second surface of the second semiconductor material is only partially covered by the reflective material,
13. (New) The LED of claim 10 wherein the base material is at least one of a Ti-Al alloy and Al, and the reflective material is at least one of Al, Ag or an Ag alloy.  
3. wherein the base material is at least one of a Ti—Al alloy and Al, the current spreading material is Au, and the reflective material is at least one of Al, Ag or an Ag alloy.
14. (New) The LED of claim 10 wherein the base material comprises: a top side facing the first side of the transduction structure, and   a lateral side facing the insulation material, wherein the reflective material covers at least the top side and a portion of the lateral side of the base material.  
 Claim 1, the base material having a first outer surface facing the transduction structure, wherein the reflective material surrounds the entire second outer surface, the third outer surface, and the fourth outer surface of the base material.

1. A light emitting diode (LED), comprising: a transduction structure including a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; a first electrical connector electrically coupled to the first semiconductor material; and a second electrical connector having— a base material electrically coupled to the second surface of the second semiconductor material, the base material having a first outer surface facing the transduction structure, a flat second outer surface opposite the first outer surface, and a third and a fourth outer surfaces extending between the first and second outer surfaces, and a reflective material over the base material, wherein the reflective material has a higher reflectivity than the base material, wherein the second surface of the second semiconductor material is only partially covered by the reflective material, and wherein the reflective material surrounds the entire second outer surface, the third outer surface, and the fourth outer surface of the base material.
However, US patent no: 9450152 is silent regarding a support substrate; an LED die on the support substrate; a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material.
In the same filed of endeavor, Engl teaches (fig-1) a support substrate (a carrier plate 9, fig-1, ¶0087); an LED die (the semiconductor chip, ¶0088) on the support substrate (a carrier plate 9, fig-1, ¶0087), a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction 
It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify US patent no:9450152 and incorporate the teaching of Engl to from a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075)  to a depth in the second semiconductor material(the n-conducting layer 21, fig-1, ¶0075) in order to electrically connect the n-conducting layer 21 by means of the metallic first electrical connection layer 5 (¶0081).


Claim1,  wherein the reflective material has a higher reflectivity than the base material,
17. (New) The LED device of claim 15 wherein the portion of the base material is within the second semiconductor material.  
Claim 1, wherein the second surface of the second semiconductor material is only partially covered by the reflective material, and wherein the reflective material surrounds the entire second outer surface, the third outer surface, and the fourth outer surface of the base material.
18. (New) The LED device of claim 15, the LED die further comprising a converter material disposed at least partially around the active semiconductor material.  
10. the method claim of 6 further comprising providing a converter material at least partially around the active semiconductor material.
19. (New) The LED device of claim 15, the LED die further comprising a lens forming a cavity for housing at least the LED die.  
11. The method of claim 6, further comprising providing a lens at least partially around the active semiconductor material.

6. A method of manufacturing light emitting diode (LED) dies, comprising: forming a transduction structure having a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; forming a first electrical connector electrically coupled to the first semiconductor material; and forming a second electrical connector electrically coupled to the second semiconductor material by— electrically coupling a base material of the second electrical connector to the second semiconductor material, wherein the base material has a first outer surface facing the transduction structure, a flat second outer surface opposite the first outer surface, and a third and a fourth outer surfaces extending between the first and second outer surfaces, and depositing a reflective material over the base material, wherein the reflective material has a higher reflectivity than the base material, and wherein the second surface of the second semiconductor material is only partially covered by the reflective material, and wherein the reflective material surrounds the entire second outer surface, the third outer surface, and the fourth outer surface of the base material.
However, US patent no: 9450152 is silent regarding disposing an insulation material electrically separating the second electrical connector and at least one of the first semiconductor material and the active material.  
In the same field of endeavor, Engl teaches disposing an insulation material (an electrical isolation layer 4, fig-1, ¶0080) electrically separating the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) and at least one of the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075).  


separating between the second electrical connector and each of the first semiconductor material and the active material.  
US patent no: 9450152 is silent regarding disposing an insulation material is electrically separating between the second electrical connector and each of the first semiconductor material and the active material.  
In the same filed of endeavor, Engl teaches disposing an insulation material (an electrical isolation layer 4, fig-1, ¶0080) is electrically separating the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) and each of the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075).  
It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify US patent no: 9450152 and incorporate the teaching of Engl to dispose an insulation material (an electrical isolation layer 4, fig-1, ¶0080) is electrically separating the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) and each of the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) in order to electrically isolate from one another (¶0086).  

22. (New) The method of claim 20 wherein forming the second electrical connector comprises constructing a buried contact having the base material extending through 

In the same filed of endeavor, Engl teaches (fig-1) forming the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) comprises constructing a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075)  to a depth in the second semiconductor material(the n-conducting layer 21, fig-1, ¶0075).
It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify US patent no:9450152 and incorporate the teaching of Engl to form the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) comprises constructing a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075)  to a depth in the second semiconductor material(the n-conducting layer 21, fig-1, ¶0075) in order to electrically connect the n-conducting layer 21 by means of the metallic first electrical connection layer 5 (¶0081).


8. The method of claim 7 wherein the base material is at least one of a Ti—Al alloy and Al, the current spreading material is Au, and the reflective material is at least one of Al, Ag or an Ag alloy.


Claim 10-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. [US Patent No: 10,553,760] in view of Karl Engl (US PG PUB no: 2011/0049555) hereinafter “Engl”.
Instant application
US patent no: 10553760
10. (New) A light emitting diode (LED), comprising: a transduction structure including a back side, a front side opposite the back side, a first semiconductor material having a surface at the back side, a second semiconductor material having a surface at the front side, and an active material between the first and second semiconductor materials; and a second electrical connector having - a base material electrically coupled to the second semiconductor material, a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material, and a reflective material over the base material.  
1. A light emitting diode (LED), comprising: a transduction structure including a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; a first electrical connector electrically coupled to the first semiconductor material, wherein the first semiconductor material extends continuously over the first surface of the first electrical connector; and a second electrical connector electrically coupled to the transduction structure and covering a portion of the second surface of the second semiconductor material, wherein the second electrical connector includes— a base material electrically coupled to the second semiconductor material, wherein the base material has a top surface, side surfaces and a first reflectivity, and wherein the second surface of the second semiconductor material is only partially covered by the base material, and a reflective material completely encasing the top surface and side surfaces of the base material, wherein the reflective material has a second reflectivity higher than the first reflectivity.
However, US patent no: 10553760 is silent regarding a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction structure to a depth in the second semiconductor material.
In the same filed of endeavor, Engl teaches (fig-1) a support substrate (a carrier plate 9, fig-1, ¶0087); an LED die (the semiconductor chip, ¶0088) on the support substrate (a carrier plate 9, fig-1, ¶0087), a buried contact having the base material (an adhesion promoting layer 51, 
It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify US patent no:10553760 and incorporate the teaching of Engl to from a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075)  to a depth in the second semiconductor material(the n-conducting layer 21, fig-1, ¶0075) in order to electrically connect the n-conducting layer 21 by means of the metallic first electrical connection layer 5 (¶0081).


claim 1, wherein the reflective material has a second reflectivity higher than the first reflectivity.
12. (New) The LED of claim 10 wherein the reflective material covers at least a portion of the base material within the second semiconductor material.  
claim 1, wherein the base material has a top surface, side surfaces and a first reflectivity, and wherein the second surface of the second semiconductor material is only partially covered by the base material, and a reflective material completely encasing the top surface and side surfaces of the base material, 
13. (New) The LED of claim 10 wherein the base material is at least one of a Ti-Al alloy and Al, and the reflective material is at least one of Al, Ag or an Ag alloy.  
5. The LED of claim 1 wherein the base material is a Ti—Al alloy, the current spreading material is Au, and the reflective material is at least one of Al, Ag or an Ag alloy.

Claim 1,  a second electrical connector electrically coupled to the transduction structure and covering a portion of the second surface of the second semiconductor material, wherein the second electrical connector includes— a base material electrically coupled to the second semiconductor material, wherein the base material has a top surface, side surfaces and a first reflectivity, and wherein the second surface of the second semiconductor material is only partially covered by the base material, and a reflective material completely encasing the top surface and side surfaces of the base material,
15. (New) A light emitting diode (LED) device, comprising: a support substrate; an LED die on the support substrate, the LED die including - a back side facing the support substrate, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; a second electrical connector comprising a buried contact having - a base material extending through the first semiconductor material and the active material to a depth in the second semiconductor material, and a reflective material covering at least a portion of the semiconductor material.  
1. A light emitting diode (LED), comprising: a transduction structure including a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; a first electrical connector electrically coupled to the first semiconductor material, wherein the first semiconductor material extends continuously over the first surface of the first electrical connector; and a second electrical connector electrically coupled to the transduction structure and covering a portion of the second surface of the second semiconductor material, wherein the second electrical connector includes— a base material electrically coupled to the second semiconductor material, wherein the base material has a top surface, side surfaces and a first reflectivity, and wherein the second surface of the second semiconductor material is only partially covered by the base material, and a reflective material completely encasing the top surface and side surfaces of the base material, wherein the reflective material has a second reflectivity higher than the first reflectivity.
However, US patent no: 10553760 is silent regarding a support substrate; an LED die on the support substrate; a buried contact having the base material extending through the first semiconductor material and the active material from the back side of the transduction 
In the same filed of endeavor, Engl teaches (fig-1) a support substrate (a carrier plate 9, fig-1, ¶0087); an LED die (the semiconductor chip, ¶0088) on the support substrate (a carrier plate 9, fig-1, ¶0087), a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075)  to a depth in the second semiconductor material(the n-conducting layer 21, fig-1, ¶0075).
It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify US patent no: 10553760 and incorporate the teaching of Engl to from a buried contact having the base material (an adhesion promoting layer 51, fig-1, ¶0093) extending through the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) from the back side (rear side main area 202, fig-1, ¶0077) of the transduction structure (the semiconductor layer sequence 2, fig-1, ¶0075)  to a depth in the second semiconductor material(the n-conducting layer 21, fig-1, ¶0075) in order to electrically connect the n-conducting layer 21 by means of the metallic first electrical connection layer 5 (¶0081).


claim 1, wherein the reflective material has a second reflectivity higher than the first reflectivity.
17. (New) The LED device of claim 15 wherein the portion of the base material is within the second semiconductor material.  
claim 1, wherein the base material has a top surface, side surfaces and a first reflectivity, and wherein the second surface of the second semiconductor material is only partially covered by the base material, and a reflective material completely encasing the top surface and side surfaces of the base material, 
18. (New) The LED device of claim 15, the LED die further comprising a converter 


8. The LED of claim 6, further comprising a lens surrounding the converter material.
20. (New) A method of manufacturing light emitting diode (LED) dies, comprising: forming a transduction structure having a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; forming a second electrical connector electrically coupled to the second semiconductor material by - electrically coupling a base material of the second electrical connector to the second semiconductor material, and depositing a reflective material over the base material, wherein the reflective material has a higher reflectivity than the base material; and disposing an insulation material electrically separating the second electrical connector and at least one of the first semiconductor material and the active material.  
10. A method of manufacturing light emitting diode (LED) dies, the method comprising: forming a transduction structure having a back side, a front side opposite the back side, a first semiconductor material having a first surface at the back side, a second semiconductor material having a second surface at the front side, and an active material between the first and second semiconductor materials; forming a first electrical connector electrically coupled to the first semiconductor material such that the first semiconductor material extends continuously over the first electrical connector; and forming a second electrical connector electrically coupled to the second semiconductor material by— electrically coupling a base material of the second electrical connector to the second semiconductor material, wherein the base material has a top surface, side surfaces, and a first reflectivity, and wherein the second surface of the second semiconductor material is only partially covered by the base material, and disposing a reflective material over the complete top surface and along the side surfaces of the base material, wherein the reflective material includes a second reflectivity higher than the first reflectivity.
However, US patent no: 10553760 is silent regarding disposing an insulation material electrically separating the second electrical connector and at least one of the first semiconductor material and the active material.  
In the same field of endeavor, Engl teaches disposing an insulation material (an electrical isolation layer 4, fig-1, ¶0080) electrically separating the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) and at least one of the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075).  


separating between the second electrical connector and each of the first semiconductor material and the active material.  
US patent no: 10553760 is silent regarding disposing an insulation material is electrically separating between the second electrical connector and each of the first semiconductor material and the active material.  
In the same filed of endeavor, Engl teaches disposing an insulation material (an electrical isolation layer 4, fig-1, ¶0080) is electrically separating the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) and each of the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075).  
It would have been obvious for one with ordinary skill in the art at the time of the invention was made to modify US patent no: 10553760 and incorporate the teaching of Engl to dispose an insulation material (an electrical isolation layer 4, fig-1, ¶0080) is electrically separating the second electrical connector (a first electrical connection layer 5, fig-1, ¶00781) and each of the first semiconductor material (the p-conducting layer 22, fig-1, ¶0076) and the active material (an active layer 23, fig-1, ¶0075) in order to electrically isolate from one another (¶0086).  

22. (New) The method of claim 20 wherein forming the second electrical connector comprises constructing a buried contact having the base material extending 


12. The method of claim 10 wherein the base material is a Ti—Al alloy, the current spreading material is Au, and the reflective material is at least one of Al, Ag or an Ag alloy.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edmound et al. (US patent no: 7,737,459) teaches a mirror layer which typically formed of silver or a silver-platinum alloy and also used for the electrical connector with base solder layer.
Engl et al. (US PG PUB No: 2010/0171135) teaches a buried electrical connection layer extending from the rear side through a penetration through the active layer in the direction of front side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895

/RATISHA MEHTA/Primary Examiner, Art Unit 2895